*930Memorandum by the Court. Appellant and respondent, sisters, are in disagreement involving the distribution of a small estate which their mother left. After the probate of the mother’s will in which respondent is named as executrix she instituted a discovery proceeding in the Surrogate’s Court. The appellant was examined as a witness and at the conclusion of the hearings the Surrogate found that appellant had in her possession $2,411.76 belonging to her mother’s estate which he directed her to pay over. Appellant then applied to the Surrogate to vacate the decree on various grounds, none of which had merit. The application was denied and from that order appellant has come to this court. The proof is clear and convincing that appellant has in her possession the amount of money belonging to the estate which she was directed to refund.
Order appealed from affirmed, with twenty-five dollars costs and disbursements to respondent.